Case 4:19-cv-00234-JFH-CDL Document 126 Filed in USDC ND/OK on 07/23/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

       AMANDA FEENSTRA, et al.,

                                    Plaintiffs,
       v.                                             Case No.: 19-cv-234-JFH-CDL

       JARED SIGLER, et al.,

                                   Defendants.

                     UNOPPOSED MOTION TO EXTEND ALL DEADLINES

            Defendants State of Oklahoma ex rel. Oklahoma Indigent Defense System (“OIDS”),

   OIDS Executive Director Charles T. Laughlin, 1 and OIDS Board of Directors (hereinafter referred

   to as “OIDS Defendants”), pursuant to LCvR7-1(g), respectfully request an extension of all

   deadlines by sixty (60) days. In support of this motion, OIDS Defendants state:

            1.     The matter was initially filed in Washington County in March 2019 and removed

   to this Court on May 3, 2019. [Doc. 3].

            2.     Former counsel for OIDS Defendants, Jon Williford, left the Office of the Attorney

   General on June 4, 2021 and therefore this Court granted permission to substitute current counsel,

   Jacqueline R. (Zamarripa) Clayton, as counsel of record. [Docs. 122, 123]

            3.     Upon review of the record, the parties have requested several extensions of

   deadlines, but relevant to this request are two prior joint motions to extend deadlines by sixty (60)

   days [Docs. 78, 79, 95, 96] and a joint motion to extend summary judgment briefing and reset

   interim pre-trial deadlines. [Docs. 105, 107].




   1 As of February 2021, Charles T. Laughlin became the Executive Director of OIDS and will be
   substituted for Craig Sutter regarding the remaining official capacity claim against him, pursuant
   to Fed. R. Civ. P. 25.
Case 4:19-cv-00234-JFH-CDL Document 126 Filed in USDC ND/OK on 07/23/21 Page 2 of 4




          4.      The operative Amended Scheduling Order in this matter was entered on March 9,

   2021. [Doc. 108].

          5.      The current deadlines in this matter are as follows:

                                     Deadline                                        Due Date


    Pretrial Disclosures and Exchange of Pre-marked exhibits                         8/9/2021


    Pretrial Conference                                                              8/23/2021


    Trial Briefs and Exchange of Demonstrative Exhibits                              9/8/2021


    Trial Date                                                                       9/20/2021


          6.      Counsel for OIDS Defendants has conferred with all parties and all parties do not

   object to an extension of the deadlines as set forth in Amended Scheduling Order, Doc. 108, by

   sixty (60) days.

          7.      Pursuant to Fed. R. Civ. P. 16, as good cause underlying this request for extension,

   OIDS Defendants would show as follows:

                  a. OIDS Defendants’ former attorney, Jon Williford, withdrew from this case on

                       June 4, 2021, three months before trial, with Mrs. Clayton continuing as OIDS

                       Defendants’ counsel. Such withdrawal could not have been foreseen at the time

                       the Amended Scheduling Order in this matter was entered.

                  b. While OIDS Defendants’ counsel has endeavored to keep the previously-

                       existing scheduling orders, doubling the work load to review this matter has

                       caused delay in settlement discussions. Counsel is optimistic that this matter

                       can be settled with Plaintiffs’ counsel.



                                                   ~2~
Case 4:19-cv-00234-JFH-CDL Document 126 Filed in USDC ND/OK on 07/23/21 Page 3 of 4




                 c. In the alternative, the requested extension should allow OIDS Defendants’

                     counsel appropriate time to properly prepare this matter for trial. The parties

                     have been assigned to this matter for well over two years, sixty (60) additional

                     days will allow new counsel to determine appropriate trial exhibits, final

                     witness and exhibit lists, and prepare for pretrial disclosures pursuant to Fed. R.

                     Civ. P. 26(a)(3).

                 d. Counsel for OIDS Defendant’s office has undergone several staffing changes

                     resulting in increased caseloads, in addition to handling post pandemic

                     discovery and reset hearings on multiple cases.

                 e. Counsel for OIDS Defendants will also be out of the country the week before

                     the trial for this matter is currently set. [Doc. 108]. Counsel’s honeymoon travel

                     was planned well before reassignment of this case and while counsel has tried

                     to change travel arrangements, counsel is unable to accommodate such change

                     at this time.

          8.     Should the requested extension be granted, the new deadlines would be as follows:

                                     Deadline                                         Due Date


    Pretrial Disclosures and Exchange of Pre-marked exhibits                          10/8/2021


    Pretrial Conference                                                              10/22/2021


    Trial Briefs and Exchange of Demonstrative Exhibits                               11/8/2021


    Trial Date                                                                       11/19/2021


          9.     This extension request is not being sought for the purpose of delay.



                                                 ~3~
Case 4:19-cv-00234-JFH-CDL Document 126 Filed in USDC ND/OK on 07/23/21 Page 4 of 4




          WHEREFORE, OIDS Defendants respectfully request the Court grant the requested

   extension of all deadlines by sixty (60) days.


                                         Respectfully submitted,

                                         /s/ Jacqueline R. (Zamarripa) Clayton
                                         JACQUELINE R. (ZAMARRIPA) CLAYTON,
                                         OBA#33647
                                         Assistant Attorney General
                                         Oklahoma Attorney General’s Office, Litigation
                                         313 NE 21st Street
                                         Oklahoma City, OK 73105
                                         Telephone: (405) 521-3921
                                         Facsimile: (405) 521-4518
                                         Email: Jackie.Clayton@oag.ok.gov

                                  CERTIFICATE OF SERVICE

         This is to certify that on the 23rd day of July 2021, I electronically transmitted the attached
   document to the Clerk of the Court and registered users using the ECF Filing System.


   J. Spencer Bryan                                 Michael Lacovara
   Steven J. Terrill                                Lilia Vazova
   Bryan & Terrill Law, PLLC                        Latham & Watkins, LLP
   3015 E. Skelly Dr., Ste. 400                     885 Third Avenue
   Tulsa, OK 74105                                  New York, NY 10022
   sjterrill@bryanterrill.com                       Michael.Lacovara@lw.com
   Attorneys for Plaintiffs                         Lilia.Vazova@lw.com
                                                    Attorneys for Plaintiffs
   Leah Watson
   Myesha Braden                                    Devan Pederson
   Lawyers Committee for                            Stefanie Lawson
   Civil Rights Under Law                           Assistant Attorney General
   1500 K Street NW, Ste 900                        Oklahoma Attorney General’s Office
   Washington D.C., 20005                           Litigation Section
   lwatson@lawyerscommittee.org                     313 NE 21st Street
   mbraden@lawyerscommittee.org                     Oklahoma City, OK 73105
   Attorneys for Plaintiffs                         Devan.pederson@oag.ok.gov
                                                    Stefanie.lawson@oag.ok.gov
                                                    Attorney for Defendant State Judges

                                                                  /s/Jacqueline Clayton
                                                                  Jacqueline Clayton

                                                    ~4~
